EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 6, 2008, accompanying the financial statements and management’s assessment of the effectiveness of internal control over financial reporting included in the Annual Report of SCOLR Pharma, Inc. on Form 10-K for the year ended December31, 2007. We hereby consent to the incorporation by reference of said reports in the Registration Statements of SCOLR Pharma, Inc. on Form S-3 (File No.333-129275, File No.333-123316, File No.333-113949), on Form S-2 (File No.333-107906) and on Form S-8 (File No.333-116922, File No.333-40290, File No.333-79343). /s/ GRANT THORNTON Seattle,
